DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15th 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status:
Claims 1-21 are pending.
Claims 1 and 13 are amended.
Claims 1-21 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
The limitation “…conversion apparatus…” in claim 1.
The limitation “…first component…” in claim 1.
The limitation “…annulus…” in claim 11.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 and 12-19 are rejected under 35 U.S.C. 102 as being anticipated by Peters Fig.3 (US 2014/0021183 A1 previously cited), Alternatively, are rejected under 35 U.S.C 103 as being unpatentable over Peters Fig.3 (US 2014/0021183 A1 previously cited), in view of Peters Fig.4A (US2014/0021183A1 previously cited).
Regarding claim 1, Peters discloses a conversion apparatus (refer to fig.3) for a welding torch (refer as 200, fig.2), comprising: 
an insulator (170, fig.3) configured to be mechanically coupled (refer to Paragraph 0037 cited: “…Each of power sleeves 140, 150 are secured to the interior surface of an insulating sleeve 170 disposed along the inner surface of the housing 102 of the welding torch 100…”) to a welding torch (refer as 200, fig.2) via a first component (130 and 150, fig.3) of the welding torch (refer as 200, fig.2) and supported by the first component (130 and 150, fig.3), the insulator (170, fig.3) configured to insulate the first component (130 and 150, fig.3) from a first contact tip (120, fig.3) and to guide shielding gas through a bore (referring the center opening of 170, fig.3) of the insulator (170, fig.3), wherein the first component (130 and 150, fig.3) is configured to be in electrical contact with a second contact tip (110, fig.3); and 
a contact tip holder (150 and 160, fig.3) configured to be attached to the welding torch (refer as 200, fig.2) via the insulator (170, fig.3), to hold the first contact tip (120, fig.3), to conduct welding current to the first contact tip (120, fig.3), and to receive the shielding gas from the insulator (170, fig.3).

    PNG
    media_image1.png
    487
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    478
    media_image2.png
    Greyscale

Alternatively, for compact prosecution and anticipation of argument, on limitation “…an insulator configured to be mechanically coupled to a welding torch via a first component of the welding torch…”.
Depend on what the interpretation of the limitation above, Peters’ Fig.3 may not explicitly disclose an insulator configured to be mechanically coupled to a welding torch via a first component of the welding torch.
However, another embodiment Peters’ Fig.4A discloses an insulator (119, fig.4A) configured to be mechanically coupled (refer to “bonding” in Paragraph 0031 cited: “…the material of the spacer 119 can be such that it bonds to each of the portions 110 and 120 to secure each portion to each other.…”) to a welding torch (refer as 200, fig.2) via a first component (110, fig.4A) of the welding torch (refer as 200, fig.2).

    PNG
    media_image3.png
    543
    291
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Peters’ Fig.3 with Peters’ fig.4A with an insulator configured to be mechanically coupled to a welding torch via a first component of the welding torch, as taught by Peters’ fig.4A, in order to provide a stronger securing contact surface between components, such that would reduce the likelihood of loose components, and increase the life span of such components.

Regarding claim 2, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein the contact tip holder (150 and 160, fig.3) and a first nozzle (102 and 104, fig.2) are configured to hold the first contact tip (120, fig.3) coaxially with the second contact tip (110, fig.3).  

Regarding claim 3, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein the first nozzle (102 and 104, fig.2) comprises a nozzle insert (140, fig.3) configured to secure the second contact tip (120, fig.3) to the contact tip holder (150 and 160, fig.3).

Regarding claim 4, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein a nozzle (102 and 104, fig.2) configured to be coupled to the contact tip holder (150 and 160, fig.3) (refer to Paragraph 0036; Figure 3).

Regarding claim 5, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein the nozzle (102 and 104 fig.3) comprises a nozzle body (102, fig.3) and a nozzle cone (104, fig.3) configured to be attached to the nozzle body (102, fig.3) (refer to Paragraph 0024; Figures 2-3).

Regarding claim 6, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein the insulator (170, fig.3) is configured to be connected to a nozzle body (102, fig.3) attached to the first component (130 and 150, fig.3) of the welding torch (200, fig.2) (refer to Paragraph 0024 and 0037; Figures 2-3).

Regarding claim 7, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein the insulator (170, fig.3) is configured to connect to the first component (130 and 150, fig.3) of the welding torch (200, fig.2) via a press fit connection (refer to Paragraph 0037, Figure 3).

Regarding claim 8, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein that the contact tip holder (150 and 160, fig.3) is configured to be coupled to a weld current connector (150, fig.1 and 3) (Para. 0037; Figures 1 and 3).  

    PNG
    media_image4.png
    529
    672
    media_image4.png
    Greyscale

Regarding claim 10, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein the insulator (170, fig.3) and the contact tip holder (130 and 160, fig.3)  are configured to, when installed, separate the second contact tip (120, fig.3) from the first contact tip (110, fig.3) to a distance ranging from 0.025 to 2 inches (refer to Paragraph 0032; Figure 4).

Regarding claim 12, Peters discloses substantially all features set forth in claim 1, Peters further discloses wherein the contact tip holder (150 and 160, fig.3) is configured to conduct preheating current and the welding current to the first contact tip (110, fig.3) (refer to Paragraph 0037-0038; Figures 1-4).  

Regrading claim 13, Peters’ Fig.3 discloses a welding torch (200, fig.2) (refer to Paragraph 0016; Figure 3), comprising: a first contact tip holder (130, fig.3) configured to hold a first contact tip (110, fig.3), to conduct preheating current to the first contact tip (110, fig.3) (refer to Paragraph 0036-0037), and to guide shielding gas from an interior of the first contact tip holder (130, fig.3) to an exterior of the first contact tip holder (130,fig.3) (refer to Paragraph 0036, Figure 3); an insulator (170, fig.3) configured to be mechanically coupled to the first contact tip holder (130, fig.3), to insulate the first contact tip holder (130, fig.3) from a second contact tip (120, fig.3), and to guide the shielding gas (refer to Paragraph 0032 and 0036-0037); and a second contact tip holder (140, fig.3) configured to be coupled to the first contact tip holder (130, fig.3) via the insulator (170, fig.3), to hold the second contact tip (120, fig.3), to conduct welding current to the second contact tip (120, fig.3), and to receive the shielding gas from the insulator (170, fig.3) (refer to Paragraph 0036-0037).
Peters’ Fig.3 does not disclose wherein the insulator is positioned between the first contact tip holder and the second contact tip holder.
However, another embodiment Fig.4A discloses wherein the insulator (119, fig.4A) is positioned between the first contact tip holder (110, fig.4A) and the second contact tip holder (120, fig.4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Peters’ Fig.3 with Peters’ fig.4A with wherein the insulator is positioned between the first contact tip holder and the second contact tip holder, as taught by Peters’ fig.4A, in order to provide a stronger securing contact surface between components, such that would reduce the likelihood of loose components, and increase the life span of such components.

Regarding claim 14, Peters discloses substantially all features set forth in claim 13, Peters further discloses wherein the insulator (170, fig.3) is coupled to the first contact tip holder (130, fig.3) such that the first contact tip (110, fig.3) of the welding torch (200, fig.2) is within a bore of the insulator (170, fig.3) (refer to Paragraph 0036-0037; Figures 2 and 3).

Regarding claim 15, Peters discloses substantially all features set forth in claim 13, Peters further discloses wherein a nozzle (102 and 104, fig.2) coupled to the second contact tip holder (140, fig. 3) and configured to direct the shielding gas to a welding arc formed via the welding current (refer to Paragraph 0024, 0036 and 0040; Figure 3).  

Regarding claim 16, Peters discloses substantially all features set forth in claim 13, Peters further discloses wherein a nozzle body (102, fig.3) and a nozzle insert (150, fig.3) coupled to the nozzle body (102, fig.3), wherein the insulator (170, fig.3) is coupled to the first contact tip holder (130, fig.3) via the nozzle body (120,fig.3) and the nozzle insert (150, fig.3) (refer to Paragraph 0024 and 0036; Figure 3).  

Regarding claim 17, Peters discloses substantially all features set forth in claim 16, Peters further discloses wherein an insulating layer (i.e. the insulator 170 is an insulating layer) between the nozzle body (102, fig.3) and the nozzle insert (150, fig.3), the insulating layer configured to electrically insulate the nozzle body (102, fig.3) from the first contact tip holder (130, fig.3) (refer to Paragraph 0036-0037; Figure 3).

Regarding claim 18, Peters discloses substantially all features set forth in claim 16, Peters further discloses wherein the nozzle insert (150, fig.3) is configured to hold the first contact tip (110, fig.3) (i.e. that the first contact tip while in contact with first contact tip holder; Figures 3) in contact with the first contact tip holder (130, fig.3) when attached to the first contact tip holder (130, fig.3) (refer to Paragraph 0036-0037; Figure 3).

Regarding claim 19, Peters discloses substantially all features set forth in claim 13, Peters further discloses wherein the first contact tip (110, fig.3) is configured to be threaded into threads of the first contact tip holder (130, fig.3) (refer to Paragraph 0036-0037; fig. 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183 A1 previously cited), in view of BISSOUT et al (US2350716 newly cited).
Regarding claim 9, Peters discloses substantially all features set forth in claim 8, Peters does not explicitly disclose the coupling of contact tip holder and the weld current connector is thread and screw.
BISSOUT discloses an electrical connection that utilizing screw and thread (refer to Page 3, Col 1, line 9-17 cited: “…As indicated an electrical pyrometer 36 connected by wires 36'- to an indicator-relay 31 is presented toward the heating lips to show when they are at welding heat. The indicator-relay 31, when closed, connects n electrical screw-jack 38 by wires 38' to a source of current to operate the jack and bring pressure on the lips. The jack includes left- and right-screws 38a oppositely threaded into the chucks 30 and 31…”).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Peters’ contact tip holder connection to the weld current connector with connection using screw and thread, as taught by BOSSOUT, in order to provide a common and secure way for electrical connection, such that would reduce the complexity of manufacturing such invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183 A1 previously cited) in view of Cooper et al (US 2015/0273616 A1 previously cited).
Regarding claim 1, Peters discloses substantially all features set forth in claim 1, Peters does not disclose wherein the insulator is configured to provide an annulus between the bore of the insulator and the second contact tip to enable the shielding gas to flow through the insulator to the contact tip holder.
Cooper discloses the insulator (335, fig.14) is configured to provide an annulus (328, fig.14) between the bore (refer to the opening of 335 in fig.14) of the insulator (335, fig.14) and the second contact tip (332, fig.14) to enable the shielding gas to flow through the insulator (335, fig.14) to the contact tip holder (340, fig.14) (refer to Paragraph 0053 and 0057-0059; fig. 14).

    PNG
    media_image5.png
    380
    754
    media_image5.png
    Greyscale

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Peters with wherein the insulator is configured to provide an annulus between the bore of the insulator and the second contact tip to enable the shielding gas to flow through the insulator to the contact tip holder, as taught by Cooper, in order to allow for better control of the flow of gas around the weld puddle and which reduces the energy used during welding by providing consistent current flow.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183 A1), in view of Centner et al (US 2017/0080510 A1).
Regarding claim 20, Peters discloses substantially all features set forth in claim 13, Peters does not explicitly disclose wherein the second contact tip holder comprises a manifold configured to direct the shielding gas from the insulator at an interior of the second contact tip holder to an exterior of the second contact tip holder.
Centner discloses the second contact tip holder (68, fig.3) comprises a manifold (73, fig.3) configured to direct the shielding gas from the insulator (70, fig.3) at an interior of the second contact tip holder (68, fig.3) to an exterior of the second contact tip holder (68, fig.3) (refer to Paragraph 0066; fig.3).

    PNG
    media_image6.png
    348
    747
    media_image6.png
    Greyscale

It would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Peters’s invention with wherein the second contact tip holder comprises a manifold configured to direct the shielding gas from the insulator at an interior of the second contact tip holder to an exterior of the second contact tip holder, as taught by Centner, in order to improve removal of accumulated weld spatter, such that would improve the quality of the weld and reduce welding defect.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183 A1) in view of Yuan et al (US 2012/0285932 A1).
Regarding claim 21, Peters discloses substantially all features set forth in claim 13, Peters does not explicitly disclose wherein a cable configured to conduct the preheating current and the welding current; and a cable connector configured to couple the cable to the second contact tip holder.
Yuan discloses a cable (11 and 12, fig.1-2) configured to conduct the preheating current and the welding current (refer to Paragraph 0014, 0026, 0051 and 0062; Figures 1-2); and a cable connector (31, fig.2) configured to couple the cable (12, fig.2) to the second contact tip holder (7,fig.1) (refer to Paragraph 0051; figs.1-2).

    PNG
    media_image7.png
    762
    700
    media_image7.png
    Greyscale

It would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Peters’ invention with wherein a cable configured to conduct the preheating current and the welding current; and a cable connector configured to couple the cable to the second contact tip holder, as taught by Yuan, in order to provide a reduction to the amount of heat generated by the tips, the reduction to the amount of tip wear, and a reduction to the tip-replacement frequency, thereby improving the welding and tip-replacement efficiencies, such that reducing operation cost and increasing the marketability of the Peters’ invention.

Response to Amendment
With respect to the Specification Objection: the new abstract filed on July 15th 2022 that overcame the Specification objection in the previous office action. 
With respect to the Notification of 112f: the applicant’s amendment filed on July 15th 2022 that overcame the Notification of 112f in the previous office action. 
the applicant’s amendment filed on July 15th 2022 has raised new issue of Drawing Objection.
Response to Argument
Applicant's arguments filed July 15th 2022 have been fully considered but moot in view of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        November 19, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761